                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SEBREN A. PIERCE,                                   Case No. 19-cv-03009-JST
                                                       Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    STATE OF CALIFORNIA, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                         INTRODUCTION

                                  14          Plaintiff, an inmate at California Correctional Training Facility in Soledad, California,

                                  15   filed this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff has been granted leave

                                  16   to proceed in forma pauperis in a separate order. His complaint (ECF No. 1) is now before the

                                  17   Court for review under 28 U.S.C. § 1915A.

                                  18                                               DISCUSSION

                                  19   A.     Standard of Review

                                  20          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  21   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  22   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  23   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  24   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  25   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                   1   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   4   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   5   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   9   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  10   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  11   42, 48 (1988).

                                  12   B.      Complaint
Northern District of California
 United States District Court




                                  13           Plaintiff alleges that “[t]he utilization of: ‘People of the State of California,’ as plaintiff in

                                  14   criminal court cases is not supported by law” and therefore violates his rights under the Sixth

                                  15   Amendment. ECF No. 1 at 8. Plaintiff further alleges that the California courts committed fraud

                                  16   in his bankruptcy case, Case No. 18-51750 SLJ 7, presumably because the bankruptcy case was

                                  17   brought by the People of the State of California, and in his criminal court cases, Case Nos.

                                  18   FSB18868, 981346-9, and SCR37010, because the People of the State of California is the plaintiff

                                  19   in those cases. Plaintiff alleges that the municipalities named as defendants are liable because they

                                  20   an unofficial custom of utilizing “People of the State of California.” ECF No. 1 at 8–10. Plaintiff

                                  21   claims that his case presents an exception to the “Heck Bar Doctrine.” ECF No. 1 at 3. Plaintiff

                                  22   names as defendants “the State of California, et al.; the San Bernardino County Board of

                                  23   Supervisors, et al.; and the city of San Bernardino, et al.” ECF No. 1 at 2. As relief, he requests

                                  24   that his state and federal criminal records be pulled and destroyed, and that he receive punitive and

                                  25   compensatory damages totaling $15,121,500,000.00. ECF No. 1 at 3.

                                  26           The complaint fails to state any cognizable claim for relief.

                                  27           First, Plaintiff has failed to state a cognizable Sixth Amendment claim. The Sixth

                                  28   Amendment provides that a criminal defendant is entitled to a speedy and public trial by an
                                                                                            2
                                   1   impartial jury of the state and district wherein the crime was committed; to be informed of the

                                   2   nature and cause of the charges against him; to confront the witnesses against him; and to the

                                   3   assistance of counsel for his defense. U.S. Const. Amend. VI. Plaintiff’s allegation that the

                                   4   People of the State of California may not prosecute him for criminal offenses does not implicate

                                   5   the protections provided by the Sixth Amendment.

                                   6          Second, notwithstanding Plaintiff’s protestations to the contrary, his claims are barred by

                                   7   the Heck rule. Pursuant to Heck v. Humphrey, 512 U.S. 477 (1994), a court must dismiss a

                                   8   Section 1983 action where the plaintiff’s success in the action would necessarily imply the

                                   9   invalidity of the plaintiff’s conviction or sentence, and the conviction or sentence has not yet been

                                  10   invalidated. Id. at 486–87. Where the conviction or sentence has not yet been invalidated, the

                                  11   Section1983 suit is barred no matter the relief sought (damages or equitable relief) and no matter

                                  12   the target of the suit (conduct leading to conviction or internal prison proceedings), see Wilkinson
Northern District of California
 United States District Court




                                  13   v. Dotson, 544 U.S. 74, 81–82 (2005), and the suit should be dismissed, see Edwards v. Balisok,

                                  14   520 U.S. 641, 649 (1997); cf. Butterfield v. Bail, 120 F.3d 1023, 1025 (9th Cir. 1997) (claim

                                  15   barred by Heck may be dismissed under Rule 12(b)(6)). Here, Plaintiff alleges that he has been

                                  16   falsely imprisoned, alleges that the State of California unlawfully prosecuted him, and requests the

                                  17   expungement of his criminal records. In short, Plaintiff seeks to invalidate his criminal

                                  18   convictions. His claims are therefore barred by Heck.

                                  19          Third, Plaintiff’s claim regarding the captioning of his cases is incorrect. Contrary to

                                  20   Plaintiff’s contention, California regulations and caselaw require that criminal actions be

                                  21   prosecuted in the name of The People of the State of California. See Cal. Penal Code § 684 (West

                                  22   2010) (“A criminal action is prosecuted in the name of the people of the State of California, as a

                                  23   party, against the person charged with the offense.”); Cal. Gov’t Code § 100(b) (West 2011) (“The

                                  24   style of all process shall be ‘The People of the State of California,’ and all prosecutions shall be

                                  25   conducted in their name and by their authority.”); People v. Romero-Arellano, 88 Cal. Rptr. 3d

                                  26   900, 906–07, as modified on denial of reh’g (Cal. Ct. App. Mar. 4, 2009) (recognizing that

                                  27   California statutes mandate that prosecutions be conducted in the name of “The People of the State

                                  28   of California”).
                                                                                          3
                                   1          Accordingly, this action will be DISMISSED for failure to state a claim. The dismissal is

                                   2   with prejudice because amendment would be futile. Leadsinger, Inc. v. BMG Music Pub., 512

                                   3   F.3d 522, 532 (9th Cir. 2008) (futility of amendment is basis for denial of leave to amend)

                                   4                                              CONCLUSION

                                   5   For the foregoing reasons, this action is DISMISSED for failure to state a claim upon which relief

                                   6   may be granted. 28 U.S.C. § 1915A. All pending motions are denied as moot. The Court

                                   7   certifies that any appeal is not taken in good faith. 28 U.S.C. § 1915(a)(3). The Clerk of the Court

                                   8   shall issue judgment and close the file.

                                   9          IT IS SO ORDERED.

                                  10   Dated: July 17, 2019
                                                                                       ______________________________________
                                  11
                                                                                                     JON S. TIGAR
                                  12                                                           United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
